 ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS,INC.417Albany Garage,Inc. andAlbanyMotor Parts,Inc.andLodgeNo. 838, International Association of Machinists,AFL-CIOand Local No.895, International Brotherhood of Teamsters.Case No. 2-CA-5777.Febmiary 3, 1960DECISION AND ORDEROn March 4, 1959, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The ChargingUnions filed exceptions to the Trial Examiner's Intermediate Report,and the Respondents filed a brief to support the findings of the Inter-mediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.'The Trial Examiner found, and we agree, that the Respondents didnot violate Section 8(a) (5) of the Act by their failure to furnish thespecific financial information which the Unions requested 2Unlike the Trial Examiner we do not find it necessary to decidewhether the Respondents pleaded inadvisability or inability to paythe wage increase which the Union was demanding. This is so be-iWe correct the following inadvertent and minor factual errors in the IntermediateReport : (1) In the discussion entitled "Background," immediately before theheadingentitled "Bargaining and Strike," the facts should read : In 1955, Teamsters Local 294was certified with Machinists Lodge 838 as joint representatives for the purposes ofcollective bargaining of all the employees of Albany GarageIn 1956 the jurisdiction ofLocal 294 was transferred to Local 895 of the Teamsters, and in January 1957, AlbanyGarage signed a joint collective-bargaining agreement with Local 838 of the Machinistsand Local 895 of the TeamstersNegotiations for a new contract between Albany Garageand the Unions commenced during November 1957, and as of the early part of February1958, the parties had engaged in several conferences regarding the negotiation of acontract to cover the employees of Albany Garage and of Albany Motor Parts, (2) in thediscussion of the negotiating meeting of December 9, 1957, "a new corporation" shouldread"a newly activated corporation "2 The General Counsel contends that the strike would not have occurred except for theRespondent,' refusal togivethe information demanded or to grant the requested auditof company recordsThe Trial Examiner disposed of this contention on the ground thatto force the employers to submit to an audit was "too close to compulsory arbitration "We do not adopt his remarksin thisregard, nor do we find it necessary in the contextof the instant case to pass upon the issue of ichether a union may demand, or whetheran employer must submit to, an audit of its books, in view of our finding herein thatthe Respondents in fact furnished sufficient information126 NLRB No. 52.554461-66-vol.126-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDcause, in view of all the circumstances herein, we find that even ifthe Respondents did assert inability to pay, the financial information 3furnished by them was adequate to support their claim of such in-ability'In this connection, we note especially that as soon as theyclosed their books for the year ending December 31, 1957, the Respond-ents voluntarily furnished the Unions with a financial statement forthat year, together with a comparative sales and profit statement forthe years 1956 and 1957; that no question was ever raised regardingthe actual accuracy of the financial information submitted to theUnions; that the statements furnished were accepted as adequate bythe banks with which the Respondents did business, by the Bureau ofInternal Revenue, and by the Respondents' stockholders; that theRespondents had furnished the Unions with the same type of infor-mation during negotiations in preceding years, and there is no evi-dence that the Unions had ever before rejected the information asinadequate; that the Respondents, in refusing to grant the wage in-crease,were relying to some extent on a forecast of a 30 percentdecrease in business in the automobile industry (which predictionproved to be correct) ; and that the Respondents offered to include a6-month wage reopener in a new contract in order to permit an earlyreview of wages and to determine if the picture at that time justifiedan increase.Accordingly, in the circumstances of this case, we find that theinformation that was given the Unions was sufficient to establish thatthe Respondents were bargaining in good faith 53General Counsel'sExhibit No 7.4N L R B. v Truitt MfgCo., 351 U S. 149, 152-153.5NLRB v Truitt Mfg Co, supraThe BoardinTruittMfgCo , 110 NLRB 856,defined the type of information to befurnished as follows "On the otherhand, it is settled law,that when an employer seeksto justify the refusalof a wage increase upon an economic basis, as did the Respondentherein,good faithbargaining underthe Act requires that uponrequest the employerattempt to substantiateits economic position by reasonableproof " [Emphasissupplied ]The FourthCircuit Court inN L R.B. v. TruittMfg Co.,224 F. 2d 869,874, in revers-ing the Board,company hasobjectedto a proposed wage rateon the groundthat it cannot afford to payit,goodfaith bargaining requiresit to openup itsbooksto the union in an effort to sustain theground thatithas taken.If such wereheld to bethe law, demand for examination ofbooks couldbe used asa club to forceemployers to agree to an unjustified wage raterather thandisclosetheir financialconditionwith suchconfidential matters as manufac-turing costs,which could conceivablybe used totheirgreat damage.To bargain in goodfaith doesnot mean thatthe bargainer must substantiateby proofstatements made byhim in thecourse of the bargaining.Itmeans merely that he bargainwith asinceredesire to reach an agreement "The SupremeCourt in reversingthe court of appealsand in affirming the Boarddeclared : "Goodfaith bargaining necessarily requiresthatclaimsmade by either bar-gainer should be honest claimsThis is true about an asserted inability to pay an increaseinwages.If such anargument is important enough to present inthe give and take ofbargaining,it isimportantenough to require some sortof proof of its accuracyAnd itwould certainly not be farfetched for a trier of fact to reach theconclusionthat bargaining,lacks good faith when anemployermechanically repeats aclaim of inability to paywithout making the slightest effort tosubstantiate the claim..We do not hold,however, thatin every case in which economicinabilityis raised as an argument againstincreased wages it automatically follows thatthe employeesare entitled to substantiating ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.419We agree with the Trial Examiner that the Respondents' refusal,subsequent to the strike, to accept the Unions' unconditional offer torenew the prior collective-bargaining contract was not violative ofSection 8(a) (5).In this connection, we note that the Respondents had bargained ingood faith prior to the strike.Thus, as hereinabove related, at thefifth negotiating meeting on February 4, 1958, they demonstratedtheir good faith by voluntarily offering financial information to sup-port their denial of the proposed wage increase, which informationwe have found adequate to substantiate a claim of inability to pay.Also, at this meeting, the Respondent offered to renew the prior con-tract with a wage reopener within 6 months in order to permit afurther review of the wage picture to see what could be done at thattime towards increasing wages.Despite the Respondents' inabilityto pay the wage increase, as evidenced by their financial statement,and their willingness to continue negotiations, the Unions neverthelessstruck on February 11.Thereafter, on February 13, the Respondents and the Unions metagain.The Respondents repeated their offer of a 1-year renewal ofthe contract with the 6 months' wage reopener, and suggested thatthe strikers return to work pending a settlement of the issues.TheRespondents also suggested that the parties should continue to tryto resolve their differences through negotiations.However, officialsof the Teamsters answered that there would be money to carry onthe strike as long as necessary, and that they saw no sense in goingon with the negotiations.Hunt, a Teamsters official, further statedthat all offers the Union had made up to that point were withdrawn.The Respondents' counsel, Murphy, answered that in such case allthe offers the Company had made were also withdrawn. The meetingwas thereupon adjourned.The parties met on February 27 before the State mediator, at whichtime Carlson, a Machinists official, offered, unconditionally,6 to termi-nate the strike by renewing the contract.Respondents, however, re-jected the renewal offer.In these circumstances, especially in view of the Respondents' pre-strike concessions and demonstrated good-faith bargaining; theircontinuing offers subsequent to the strike to renew the expired con-tract; their expressed desire to take back the strikers and continuenegotiations during the strike period; and their withdrawal of formere^ idimceEach case must turn upon its particular factsThe inquiry must alwaysbe whether or not under the circumstances of the particular case the statutory obligationto bargain in good faith has been met" 351 U S 149, 152-153aBetween February 20 and 26, the Unions on several occasions offered to renew thecontract, which the Respondents rejected iWhile the evidence as to whether these offerswere unconditional is conflicting, we find it unnecessary to resolve such conflicts as theFebruaiy 27 offer was, in fact, unconditional 420DECISIONSOF NATIONALLABOR RELATIONS BOARD,offers only after the Unions themselves made it clear that they werewithdrawing all prior union proposals, we do not find that the Re-spondents failed to bargain in good faith when they ultimately re-fused to continue their offer to renew the prior contract.We hold,in the foregoing circumstances, that the Respondents were relievedof any duty they might have been under to adhere to previously madebargaining concessions, and were free, to withdraw prior proposalsand to renounce the terms of the old, expired contract, to which theyhad sought to adhere despite the Unions' strike activity.'Accordingly, we conclude that the record does not establish thatthe Respondents failed to bargain in good faith."We shall thereforeorder that the complaint heroin be dismissed.[The Boarddismissedthe complaint.]MEMBERS BEAN andJENKINS,dissenting:In our opinion this case has been incorrectly decided.On Febru-ary 4, and again on February 13, 1958, the Unions requested a moreinformative breakdown and substantiation of expenditures than wasshown in the financial statement offered by the Respondents onFebruary 4.The comparativesales andprofit statement offered bythe Respondents failed to disclose such items as cost of goods sold orlabor costs.Apart from showing that increasedsales were accom-panied by a decrease in profits, the figures presented amounted toscarcely more than a bare assertion of inability to paysThe Unionswere attempting to obtain wageincreases.Although this financialstatement may have suited the needs of the Bureau of Internal Reve-nue, creditors, and stockholders, it didnot answerthe uniquerequire-ments of intelligent, collectivebargaining.The withholding ofclarifying data had the natural effect of at least arousing thesuspicionsof the Unions toward the genuineness of Respondents'claimed inability to grant a wageincrease.It compelled the Unionsto negotiate in the dark without regard to the economic realities, and7 SeeThe GreatFalls Employers'Council,Inc, et al,123 NLRB 974,Stoner RubberCompany,Inc,123 NLRB 1440NWecannot agree with our dissenting colleaguesthat the letters,advertisements, andsolicitationsof strikersto returnto work andthe meetings and ensuingactivities of theemployees were violativeof Section 8(a) (1)In this connection,we are unable to findon this recordthat (1) The requeststo the strikersto return to work wereanythingmore thanlawful notificationsto economicstrikersof the possibility of their replacementif they did not return to work bya certain date(The Texas Company,93 NLRB 1358;Webb WheelDivision,American Steel & Pump Corp,121 NLRB 1410, 1411, footnote 3) ;and (2)the meetings and ensuing activitiesof the employees were at theinstigation ofthe RespondentsMoreover,we find,in agreement with the Trial Examiner, that themeetings,having been called bythe employees,were merelyutilizedby the Respondentsto inform their employees of their rights following a period ofconfusion arising from thestrike and the subsequent lawfulreplacement of strikerssThe record is replete with, teatunony that the Respondents claimed inabihtl to payany wageincreaseHowever, the Trial Examiner relied upon the self-serving. eanehi-sionaiy statement of Reapondent^,' counsel to the contraryIn this the Trial Examinercleanly erred ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS,INC.421without being able intelligently to decide whether to continue to pressfor a wageincrease.Were anything further needed to dispel doubt as to the Respondents'failure to bargain in good faith, the following surrounding and re-vealing circumstances answer that need.As early as December 9,1957, the Unions offered to reduce their wage demand by 2 cents anhour.At that point the Respondents would agree only to a 1-year-extension of the expired contract.On February 13, 1958, Andrews,the Machinists' representative, pointed out to Murphy, the Respond-ents' attorney, that the Respondents apparently did not wish to settle,in view of their failure to offer an increase of 1 or 2 cents per hour.Murphy replied that he had thought such an offer would not satisfythe Unions.Andrews countered with the proposal that Murphy trythe Unions out.Murphy did not reply and no such offer was made.On February 20, Andrews offered to renew the expired contract for 1year without any wage increase.Craig, a vice president of bothRespondents, replied that he would consult with Murphy.AlthoughAndrews requested an answer, Craig did not comply.On February21, Carlson, a grand lodge representative of the Machinists, obtainedMurphy's agreement to meet with him during the following week anddiscuss possible settlement of the strike which had begun on February11, and the underlying dispute.During this conversation Murphystated that it was to late for a settlement and added that the Re-spondents had enough employees for their operations.At his meet-ing with Murphy on February 26, Carlson offered a renewal of theexpired contract for 1 year or for whatever term was mutually agree-able.Despite the Union's capitulation to the Respondents' originalconditions, Murphy rejected the offer.Carlson's renewal of his offeron the next day met with the same lack of success.On the fourth day of the strike, the Respondents notified their-employees by letter that if they did not indicatewillingness to returnto work by 9 p.m., on February 18, they would be permanently re-placed.On the Sunday preceding February 18, the Respondentsplaced advertisements in a local newspaper soliciting applicants forthe positions of the striking employees.In addition, the Respondentssolicited the return of individual strikers to work.For example,Jarrett, a vice president, telephoned employee Mahar on or aboutFebruary 20 and advised him that but two men remained to be re-placed, and that unless he returned by 9 a.m. the following day hewould lose his job.Craig asked employee Amill to return to work"in defiance of the union."Craig also urged employee Ennis to showsome willingness to cross the picket line.On February 26, the Respondents' management met with their em-ployees at each of the former's three business locations.The an-nounced purpose of the meetings, requested by employee Donnelly, 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to tell the returned employees "where they stood with the Com-pany."Notice of the meetings was, for the most part, conveyed byword of mouth.However, at least one employee was told to attend byhis supervisor.The meetings were held during working hours with-out loss of pay to the employees.Murphy, Craig, and other membersof management attended the meetings.At each meeting, Craig ad-vised his listeners that wages, hours, and working conditions wouldremain as they had been under the expired contract. In passing, it isrecalled that the Respondents rejected a similar proposal by theUnions on the very day of the meetings.At each meeting, employeeDonnelly conducted the proceedings for 15 or 20 minutes after man-agement had concluded its discussion and departed.During theseinterludes Donnelly sought and obtained the formation of an em-ployees' committee with himself as its chairman. It does not appearthat the employees were ordered back to work at the close of themanagement portion of each meeting.Early in March 1958, Donnellyled the committee in the solicitation of contributions to a committeefund.The money was to defray the cost of counsel retained in con-nectionwith a decertification petition.Solicitationwas accom-plished openly on the Respondents' premises during working hours.Upon our view of the foregoing circumstances, we would find thatthe General Counsel has fully established all the allegations of hiscomplaint.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisisa proceeding under Section10(b) oftheNationalLaborRelations Act,as amended(61 Stat. 136,29 U.S.C., Sec.151, et seq.,hereincalled the Act).The GeneralCounsel of theNational LaborRelations Board, on behalf of theBoard,by theRegional Director for the Second Region,on June 30,1958, issueda complaint and notice of hearing against AlbanyGarage, Inc., and Albany MotorParts, Inc., the Respondents herein,alleging violations of Section 7, Section 8(a)(1),(3), and(5), and Section2(6) and'(7) of the Act.Prior to the issuance of the complaint,a charge dated March 10, 1958, wasfiled on behalf of Lodge No. 838,International Association of Machinists,AFL-CIO,and Local No.895, International Brotherhood of Teamsters,allegingthat AlbanyGarage,Inc., and AlbanyMotor Parts, Inc., as employers,had engaged in and wereengaging in unfair labor practices within the meaning ofthe above-mentioned pro-visions ofthe Act.A firstamended charge was served June 19, 1958, on behalf ofthe original Charging Parties, alleging violations of the same provisionsof the Act.'The Respondents interposed timely answers to the allegations of the complaint,effectively denying violations of theAct ingeneral terms and setting up further,separate,and partial defenses.On October 24, 1958,the Regional Director enteredan order amending the complaint and thereafteron November3, 1958, issued andserved an amended complaint.'Albany Garage,Inc.,may sometimes hereinafter be referred to as Albany Garage ;Albany Motor Parts as Motor Parts;Lodge No. 838, International Association of Ma-chinists,AFL-CIO, as Lodge No. 838 or the Machinists;Local 8915,InternationalBrotherhood of Teamsters as Local No. 895 or the Teamsters;and the General Counselof the National Labor Relations Board or his counsel, in appropriate case, as theGeneral Counsel ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.423Amendments offered at the hearing (November 5 session) to the amended com-plaint so issued on November 3, 1958, aver in substantial respect that prior to theissuance of the original complaint and until on or about January 1, 1958,... all garage and service employees of Respondent Company [meaning thetwo Respondents herein], including elevator operators, warehousemen, pickupand delivery drivers, porters, parts department employees, appliance depart-ment employees, apprentice mechanics and working foremen at the places ofbusiness of Albany Garage and Motor Parts, exclusive of office clerical em-ployees,professional employees,watchmen and guards,salesmen and allsupervisors as defined in Section 2(11) of the Act, constituted a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9(b)of the Act.and that from on or about January 1, 1958,all garage and service employees of Albany [meaning Albany Garage] at theplaces of business of Albany, including elevator operators, warehousemen,pickup and delivery drivers, porters, appliance department employees, ap-prentice mechanics and working foremen, exclusive of office clerical employees,professional employees,watchmen and guards,salesmen and all supervisors asdefined in Section 2(11) of the Act, constituted a separate unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.and that from on or about January 1, 1958,all employees of Motor Parts at the place of business of Motor Parts, exclusiveof office clerical,professional employees,watchmen and guards,salesmen andall supervisors as defined in Section 2(11) of the Act, constituted a separateunit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.The complaint alleges that from November 10, 1955, and until some time duringthe year 1956, Lodge 838 and Local 294 of the International Brotherhood ofTeamsters,2were the joint representative for the purposes of collective bargaining ofa majority of the employees at the places of business of Albany in the [above-described]unit..Sometime during 1956,it is alleged,the InternationalBrotherhood of Teamsters transferred the organizational jurisdiction of Local294 over automobile dealers, services and garages to Local 895, and the em-ployees in the unit described above.who had previously designated Local294. . as joint representative with Lodge 838 . .. for the purposes ofcollective bargaining, thereupon transferred such designation to Local 895 .in substitution of Local 294 . . . as the joint representative with Lodge 838for the purposes of collective bargaining.It is alleged by amendment to the amended complaint, allowed at hearing, thatat all times after some period of time during the year 1956, and until on or aboutJanuary 1, 1958, Lodge 838 and Local 895 were the joint representative for thepurposes of collective bargaining of a majority of the employees at the places ofbusiness of Albany Garage in the above-described unit under Section 9(a) of theAct.Further, it is alleged that from on or about January 1, 1958, Lodge 838 andLocal 895 were the joint representative of the employees at the places of businessof Albany Garage; that, by virtue of the provisions of Section 9(a) of the Act theywere, and still are, the exclusive representative of all the employees ,in the unit forthe purposes of collective bargaining; and that during these same times were thejoint representative of a majority of the employees at the place of business of MotorParts in the unit above described, and have been and now are the exclusive jointbargaining representative of the employees in that unit. In short, the GeneralCounsel contends that prior to January 1, 1958, one unit was the recognized andcertified bargaining unit for Albany Garage, and that thereafter, when Motor Partsbegan active operations on or about that date, the same joint representative ofemployees for the purposes of collective bargaining was entitled to be recognized2On November 10, 1955, after a consent election agreed to by Albany Garage, Inc.,Lodge 838 and Local 294 of the Teamsters (not to be confused with Local No. 895 of theTeamsters), the Unions were certified as joint representative of the employees in the unitfirst described above. 424.DECISIONSOF NATIONALLABOR RELATIONS BOARDand to bargain for and on behalf of all employees of Albany Garage and all em-ployees of Motor Parts.Further, in connection with the allegations of the amended complaint as amended,the General Counsel asserts that on or about February 4, 1958; and thereafter, theRespondents "as a Company" refused and continued to refuse to bargain with theexclusive joint bargaining representative, particularly in that on or about February 4,and at various times thereafter, the Respondents refused to furnish and make avail-able to the joint bargaining representative relevant record information and otherdata to substantiate the position of the Respondents concerning their assertion ofinability topaywage increases; and on or about February 5 the employers withdrewtheir previous contract proposals and refused to sign a written agreement or agree-ments embodying rates of pay, wages, hours of employment, and other conditionsof employment previously offered after acceptance of such proposal by the joint bar-gaining representative.The affirmative pleadings set forth that on or about February11 the employees of the Respondent ceased work concertedly and went out on strike,and have been on strike since that day; that the strike was caused and prolongedby the alleged unfair labor practices of the employers; that on or about certaindates mentioned in the complaint (February 20 and 21, April 19, and May 8, afterhaving applied for reinstatement to their former or substantially equivalent positionsor employment, these employees were refused reinstatement; and that since February14, the respondent employers have interfered with, restrained, and coerced, andcontinue so to do, the exercise of the rights of employees guaranteed in Section 7of the Act, by threatening employees with loss of their employee status for engagingin unlawful strike activity; solicited individual strikers to return to work in deroga-tionof the Union's authority as their bargaining representative; permitted employeesto meet on the time and the premises of the employers for the purpose of solicitingsupport for a "decertification petition"; permitted employees to collect money onthe time and premises of the employers for the purpose of financing said "decertifica-tion petition"; and permitted employees to use the bulletin boards of the "RespondentCompany" to publicize the decertification petition.After the filing of the answer on behalf of the Respondents and the filing andissuance of the amended complaint and amendments made to the complaint at thehearing herein, the general denials set up in the answer were allowed to stand asgeneral denials to all amendments made to the first complaint. Special defensesin the way of further, separate, and partial defenses to the alleged causes of actionstated in the first complaint and its amendments set forth,(a)That with respect to Albany Garage, Inc., on or about June 20, 1958, it en-tered into an agreement with Local No. 895, to run to December 8, 1959, for thoseemployees in the job classifications represented by that local under the previouscontract; (b) that on or about June 1, 1958, Albany Garage offered to enter intoa similar agreement with Lodge No. 838, which was refused, and that all timesmentioned in the complaint Lodge No. 838 and Local 294 were and still are the onlycertifiedUnions for its employees; (c) that Local 895 was never certified as theexclusive representative of the employees of Albany Garage in an appropriate unit;and (d) further, that Local 895 "has requested the withdrawal of its charges."Theanswer further sets up that Motor Parts had no employees and did no businessprior to January 1, 1958; that it was agreed between the parties that a separateagreement would be negotiated between Motor Parts and Local No. 895; that"demand was not made by Local 895" until on or about June 1, 1958, and "as aresult thereof an agreement covering employees in an agreed unit . . . was signedby said parties on June 11, 1958"; and that neither Union was ever certified as ex-clusive representative or representative of the employees of Motor Parts.This case came on to be heard before the duly designated Trial Examiner atAlbany, New York, on November 5, 1958.At the hearing the General Counseland the Respondents were represented by counsel, and Lodge No. 83,8 and LocalNo. 895, the Charging Parties, were represented by a Grand Lodge representative ofthe International Association of Machinists. Sessions of the hearing were held afterthat day on November 6, 7, 17, 18, 19, and 20, the hearing being closed on the 20th.At the hearing, full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing on the issues, to argue orally upon the record, to fileproposed findings of fact and conclusions of law, and to file briefs was affordedeach party.On the opening day of the hearing certain amendments to the amendedcomplaint were offered (as noted above) by the General Counsel and were accepted,and the Respondents orally amended the answers theretofore filed on their behalfto encompass a general denial of all of the allegations of the amended complaintas amended,with opportunity to file further written answer if so advised. ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.425The several issues of fact drawn by the original complaint,the amended com-plaint and the several amendments made at hearing, and the answers of the Re-spondents are discussed below.Motions made onbehalfof Respondents to dismissthe complaint are disposed of by the findings of fact and conclusions of law andrecommendation set forth below.Upon the entire record of the case, from his observation of the witnesses, andafter careful consideration, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF ALBANY GARAGE, INC., AND ALBANY MOTOR PARTS, INC.Albany Garage, Inc., and Albany Motor Parts, Inc., are, and at all times materialhereto have been, corporations duly organized under and existing by virtue of thelaws of the State of New York. During these times Albany Motor Parts, Inc., wasand has been a wholly owned subsidiary of Albany Garage, Inc.During such times, Albany Garage, Inc., has maintained its principal office andplace of business at 28 Howard Street, in the city of Albany, State of New York,and a used-car lot and truck shop in the city of Menands, State of New York, andis now and has been continuously engaged at said places of business in the sale anddistribution of automobiles, automobile parts, home appliances, appliance parts, andrelated products, and in the servicing of automobiles and appliances.Since on orabout January 1, 1958, and from February 20, 1958, Albany Motor Parts, Inc.,maintained its place of business at Railroad Avenue, in the city of Albany, Stateof New York, and is now and has been continuously engaged at said place of busi-ness in the sale and distribution of automobile parts and related products.BetweenJanuary 1 and February 20, 1958, this corporation also had a principal place ofbusiness at 28 Howard Street, in the city of Albany, New York.During these times,Albany Garage, Inc., and Albany Motor Parts, Inc., were and are a single integratedenterprise, the business operations of each of the corporations being controlled anddirected by common officers, directors, and management representatives.Duringthe year next preceding the issuance of the amended complaint herein, in the courseand conduct of their business operations, said Respondents caused the purchase,transfer, and delivery to their places of business automobiles, automobile parts,appliances and appliance parts, and other goods and materials, valued at more than$2,000,000, of which goods and materials valued at more than $1,000,000 weretransported to said places of business in interstate commerce directly from Statesof the United States other than the State of New York.Each of the Respondent corporations is and during the times material hereto hasbeen engaged in commerce within the meaning of Section 2(6) and (7) of the ActII.THE LABOR ORGANIZATIONS INVOLVEDLodge No. 838,InternationalAssociation of Machinists, AFL-CIO, and LocalNo. 895,InternationalBrotherhood of Teamsters, eachis andduring alltimes men-tioned herein has been a labor organization within themeaningof Section 2(5) ofthe Act.III.FINDINGS OF FACTA. BackgroundThe Respondent, Albany Garage, is engaged in the sale and service of automobilesas a franchised Dodge and Plymouth automobile dealer, and had been so engagedfor a considerable period of time prior to the beginning of the controversy herein.This corporation operates a garage for the storage of cars at 28 Howard Street inAlbany, New York, and also is a wholesale distributor of television sets, radios, gasand electric stoves, and refrigerators.Before January 1, 1958, Albany Garagefor a number of years was engaged in business as a wholesaler of Chrysler partsat the same address.Chrysler Corporation, from which Albany Garage held afranchise agreement, required Albany Garage to disassociate itself from the whole-sale parts business so that on January 1, 1958, it turned over to its wholly ownedsubsidiary,Motor Parts, its wholesale parts business.Each employee of AlbanyGarage theretofore engaged in this particular operation became an employee ofMotor Parts.Motor Parts was set up in a place of business on Railroad Avenuein Albany and the moving of the business to this address was completed on or beforeFebruary 20, 1958.3Albany Garage also operates a truck shop as well as a used-carlot in other locations in Albany.a Unless particularly noted, all dates hereinafter mentioned are for the year 1958. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDAs noted above, Teamsters Local 294 was certified jointly with Machinists LodgeNo. 838 as a representative for the purposes of collective bargaining of all theemployees of Albany Garage.Negotiations for a new contract between that Com-panyand the Union commenced during November 1957. Later the InternationalBrotherhood of Teamsters (the parent body) transferred the jurisdiction of Local294 to Local No. 895. Sometime later,AlbanyGarage signed a joint collectiveagreement with Lodge No. 838 of the Machinists and Local No. 895 of the Team-sters.Sometime in advance of January 1, it was agreed by the parties that a sep-arate contract or collective agreement for Motor Parts would be executed onlywith the Teamsters as representative of the employees of that Corporation .4As of the early part of February, representatives of the Respondents and repre-sentatives of the Unions had engaged in several conferences regarding the executionof a contract to cover the employees of Motor Parts.Having disagreed on theprovisions of an agreement, the Unions chose to strike on February 11.A picketline was established on or about this date and was continued until about the latterpart of June.During this time, the employer hired about 25 replacements; mostof the employees returned to or applied for work on or about February 20; of thosenot returned to work, some were later reinstated, others not.Negotiations between the Company and the Teamsters resumed in May and onJune 11, Motor Parts company signed a contract with Local No. 895.On June 9and 10, Albany Garage representatives conferred with representatives of Local No.895 and Lodge No. 838; agreement was reached between representatives of theTeamsters Union, but the Machinists (Lodge No. 838) refused to execute the con-tract.A collective agreement was signed on June 20 between Albany Garage andLocal No. 895 for all of the members of the Union employed by Albany Garage.Each of the collective agreements entered into between Albany Garage and LocalNo. 895 are to expire in December 1959.5B. Bargaining and strikeIt should be remembered that Lodge No. 838 and Local 294 were first certifiedas joint representative for the purposes of collective bargaining with Albany Garageon November 10, 1955; and that thereafter and in the year 1956 Local No. 895 wassubstituted for Local 294 as joint representative with Lodge No. 838.There seemsto be no question but that just prior to and on January 1, 1958, Lodge No. 838 andLocal No. 895 were the joint representative of the employees employed by AlbanyGarage.On January 29, 1957, Albany Garage and the Unions entered into a collectiveagreement covering the employees of the Company, the agreement to be effectiveas of December 8, 1956, and to remain in force and effect for a period of 1 year.On or about October 1, 1957, the Employer was given notice by the joint repre-sentative of their desire to meet for the purpose of negotiating a new contract.Thereafter, on November 21, 1957, representatives of the Company met with repre-sentatives of the Unions (the joint bargaining representative).Arthur Hunt, presi-dent and business agent of Local No. 895, and William F. Andrews, local Lodgeorganizer for Lodge No. 838, acted as chief spokesmen for the Unions and R. HaroldCraig, vice president of Albany Garage, and Vernon F. Murphy, attorney for theCompany, acted as spokesmen on behalf of the Employer.Hunt and Andrewswere assisted by a committee, and Craig and Murphy were accompanied by severaldepartment headsAt the first meeting the Unions requested that the then current contract beextended for an additional year with a change in the wage schedule, a change in thevacation provisions, and other modifications.Representatives of the Company ex-amined the written proposals submitted covering vacations and wages and com-mented that the rates seemed high, to which the Union replied that the new ratesset forth would represent the elimination of a piecework or incentive plan, andwould represent hourly rates for employees; the Company set forth the Company'sfinancial position orally and said that the Company was then losing money, had lostmoney, and in conclusion said that the Company was willing to renew the old con-The word "Teamsters" refers now to Local No. 895.A decertification petition was filed on March 3, 1958, by one Lawrence Donnelly, as"Chairman, Employees' Committee," an employee of Albany Garage, and was withdrawnin June of that year In June, and again in October, the Teamsters requested the with-drawal of changes of unfair labor practices theretofore filed by the TeamstersTherequests for withdrawal were refused by the Regional Director.Case No. 2-RD-398(unpublished) ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.427tract for a period of 1 year without change.Attorney Murphy then informed theunion representatives that Chrysler Corporation had requestedAlbanyGarage todisassociate its parts business from the dealer end of its operation,and discussionensued as to what would happen if such a separation of the business of AlbanyGarage would mean insofar as union representation was concerned.According toAndrews, Murphy and Craig said then that it might be that if the parts operationwere to be separated from the dealer part of the Company's operations there mighthave to be a new election to decide whether the employees of the parts sectionwanted a union or not.Thereupon there was discussion concerning a successorclause to be presented to the Company to take care of its employees who mighteventually be transferred into a new corporation to administer or take care of theparts end.The company representatives,toward the end of this meeting, requestedtime to study the Union's proposals.The same representatives met again on December 9, 1957, at which time Andrewsfurnished the Company with a proposed"successor clause," as follows:COVERAGEThe provisions of this Agreement shall be binding upon the Company andits successors and assigns and all of the terms and obligations herein containedshall not be affected or changed in any respect by the consolidation,merger,sale, transfer,or assignment of the Company of any, or all, of its property oraffected or changed in any respect by any change in the legal status,ownership,or managementof the Company.This Agreement shall cover all future plants which the Company may operateduring the terms of this Agreement or any extension thereof,including allplants operated as a result of expansion or change.Attorney Murphy, afterhaving examined the successor clause, informed the unionrepresentatives that he felt it was too restrictive upon the Company, that it couldnot be incorporated into a new contract,and said that he felt he could come up withsome sort of a clause which would be acceptable to both parties;to this,Huntreplied that the Union would be glad to examine any clause Mr. Murphy mightdraw.Craig stated that the Company was definitely of the opinion then that theparts section of its business would be transferred to a new location.Craig andMurphy again told the union representatives during this meting that,upon theremoval to new premises of the parts division,itmight become necessary to havea new election to determine whether the employees in that part of the business (a newcorporation)did or did not desire union representation;they also said,upon inquiry,that the then employees of the parts department of Albany Garage would beoffered employment at the new location.The company representatives reiteratedtheir position that the employer was in no position to give any increase in wages anddid not want to change the provisions of the contract which expired December 8except to agree to a 1-year extension of that agreement.The Union offer, accord-ing to Andrews, ". . . would, for the sake of the record, cut our proposals down2 cents per hour "No agreement was reached between the parties at that meeting.On December 20, 1957, Hunt and Andrews reported to the membership the courseof negotiations up to then; by secret ballot the membership decided, according toAndrews, "that the people were in favor of strike if the negotiating committee couldnot, in more negotiating sessions with the Company,change the Company's positionfrom their stand that they would not give any change in the contract except therenewal as such for a year."Under date of December 24, 1957, over the signature of the president of AlbanyGarage, the following letter or notice was furnished to the parts departmentemployees:TO ALL PARTS DEPARTMENT EMPLOYEES:On December 31, 1957 Albany Garage Inc. will discontinue the distributionof automobile parts, accessories,and supplies.This is being done at the requestof Chrysler Motors Corporation, who insist that all wholesale outlets be com-pletely separated from an automobile dealership such as ours.Consequently, effective on that date, we find it necessary to terminate youremployment with this company.We appreciateyour loyaltyand faithfulness,and trust that the future willbring you much success.Under the same date, Motor Parts,by its vice president,notified by letter ornotice the parts department employees as follows: 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDTO ALL PARTS DEPARTMENT EMPLOYEES:Effective January 1, 1958 Albany Motor Parts Inc. will commence the busi-nessof distributing automotive parts, accessories, and supplies at wholesale.We are hopeful that you will wish to continue at your job in the PartsDepartment.Please let us know as soon as possible.The partiesagainconferred on December 28, 1957.According to Andrews, theCompany again said it was in no position to grantan increasein wages and thatthe best offer the Company was able to make was a renewal of the old contract fora year.At thesuggestionof the union representatives, the Company agreed thatthey would be willing for a mediator from the New York State Board of Mediationto be brought in to assist the parties in a resolution of their differences.The next meeting of the parties occurred on January 2, at the offices of the NewYork State Mediation Board, the Board being represented by Commissioner StephenDavis as mediator.At thismeetingthe Company maintained its position that itcould not grant increases in wages or make other concessions, but was willing toextend the collective agreement which had expired on December 8 for another year;theUnion refused the offer of the Company.Another meeting was held at theoffices of the State mediation board on February 4, with all parties represented, atwhich time Attorney Murphy presented the committee and the mediator with afinancial statement which the union representatives considered, as stated by Andrewsto the mediator, to be insufficient in the sense that he felt that the Unions wereentitled to a more detailed breakdown of expenditures including the expenses of theCompany.Hunt said that it did not appear to him that the expenditures andexpenses as shown on the statement presented by the company representatives werebroken down enough to show them (the union representatives), "just where themoney did go." The Union demanded a more detailed breakdown of the financialstatus of the Company.Thus, the company representatives refused, stating that thestatement was sufficient for the banks they did business with, for the Internal RevenueService, for stockholders, and that it should be sufficient on its face to meet theobjections of the Unions.Hunt suggested that the Company choose an auditingfirm and that the audit taken by it be given to an impartial arbitrator, the arbitratorto give his report to the Union as to whether he felt the Company could or couldnot give any increases.Attorney Murphy denied this request.According to An-drews, Hunt told the company representatives that if the impartial auditor gave areport to the Unions to the effect that the Company could not pay wage increases"we would go back to our membership and strongly recommend that they accept thecontract for an additional year."Later, during the course of this meeting, repre-sentatives of the Companyagainoffered a 1-year extension of the agreement whichhad expired on December 8 with a wage reopening clause for July 8, 1958.TheUnion countered with a proposal of a 6-month extension of the agreement, witha successor clause, which company representatives refused.Andrews, Hunt, and members of their negotiating committee reported to a jointmembershipmeetingof the Unions on February 10, at which time a strike vote wastaken.A strike was called and picket lines were set up on February 11.OnFebruary 13 the parties, fully represented, met at the offices of the State mediationboard.As reported by Andrews, the Company retained its position that it could notdo anything better than offer the Unions a contract in the same terms as the onewhich had expired on December 8, 1957, for an additional year with a clause pro-viding for a reopening on the question of wages on July 8; .the Union asserted that itwanted a further breakdown of the financial statement previously submitted to it bythe Company. The union representatives took the position that it was necessary forthem to be furnished with further financial data by the Company so that the Unionscould properly proceed to negotiate the wage issue; and that the Unions' representa-tives could not properly go back to their membership with an incomplete report andinform the members of the Unions concerning losses claimed by the Company duringprior periods of time as set forth in the financial statement furnished by the Com-pany.Hunt and Andrews took the position, it would seem, that their mere requestfor additional financial data made it incumbent upon the Company to produceThismeeting, with Commissioner Davis present, endedin anapparent impasse.On February 20, Andrews telephoned Craig. In his telephone conversation, ac-cording to Andrews, he told Craig that-Some of the boys have advised me that they wish to go back to work, that Ihad Mr. Donnelly, Mr. Hacker, and Mr. Simpson with me while I was makingthis phone call, and would he, Mr. Craig, put all of the people back to work atthistimeif I assured him that he wouldgo alongwith the old contract for an ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.429additionalyear.Mr. Craig's reply to that was that he couldn't give me thatanswer, that he would have to go through Mr. Murphy. I asked him how longitwould take approximately for him, for Mr. Craig, to reach Mr. Murphy.Mr.Craig told me that he had been unable to get ahold of Mr. Murphy for the fewdays previous, that it would probably take a couple of daysMr. Craig alsotold me during that telephone conversation that he had hired 25 replacementsand that, in any case, they wouldremain andthe people whose jobs they hadtaken from the strike line would not be reemployed on those jobs.Albany Garage and Motor Parts, on February 14, had sent identical letters to theiremployees, as follow:In good faith, we asked yourunionrepresentativesat a meetingconducted atthe New York State Labor Mediation Board on Thursday, February 13, if itwere possible for all Albany Garage Workers [in the Motor Parts the letterreads "all Albany Motor Parts"] workers represented by them to return to workimmediately while a new contract is being negotiated.This would have pro-vided a safe and dignified way for you, as a group, to return to work so thatyour regular pay checks and our business could continue without further inter-ruption.Their answer was that it was possible but implied that it would notbe done.Now, we must ask you to make your decision on this matter,because it isour duty to restore the Company to full production without further delay.If you do not indicate to the writer either in person, by letter, or by telephoneon or before Tuesday, February 18, your willingness to return to work, we willbe compelled to fill your job with apermanentreplacement.We can give assurance that your job status will be protected only until 9p in. on Tuesday, February 18.On February 21, Carl S. Carlson, heretoforementionedas Grand Lodge repre-sentative of the Machinists, received a telephone call from Andrews and as a con-sequence Carlson telephoned Attorney Murphy and arranged an appointment todiscuss a possible settlement of the strike and the return to work of the strikers.The two met in Albany on February 26 and after a short discussion arranged to callon Commissioner Davis at the New York State Mediation Board on the followingmorning.Such a call was made.During the course of their conversations on theevening of February 26, and with Davis on the morning of February 27, Carlsonoffered a renewal of the prior collective agreement, with no conditions attached tothe offer.To ,this offer by Carlson, Murphy is quoted as saying, "Craig won't go forthat," although Carlson tried to point out to Murphy that it would be advantageousto both parties to terminate the controversy and to "get back to normal by renewingthe old contract for another year."At this time, it was clearly apparent that theunionrepresentatives had concededthat the strike was lost, and were in the position of attempting to get the strikers stillout back to their jobs without loss of prior status. It was equally clear that AlbanyGarage, but more particularly Motor Parts, had taken the position that the strikewas an economic strike which the Union had lost, and that the Employer or Em-ployers would protect the rights of those men who had been employed to replace thestrikersThe course of negotiations between the parties looking forward to theconsummation of a new collective-bargainingagreementprior to the execution ofthe agreement with the Teamsters in June, does not show bad faithin bargaining oneither sideOn the contrary, it appears that each of the parties to these negotiationswere dealing seriously in regard to proposals and counterproposalsin aneffort toreach the best possible agreement mutually satisfactory to each side.Under date of May 8, Lodge No. 838 sent a letter signed by Andrews, alsosigned by Hunt as representative of Local No. 895, to Craig as vice presidentof Albany Garage:Lodge No. 838,InternationalAssociation ofMachinists,AFL-CIO, andLocal No. 895, International Brotherhood of Teamsters, hereby arerequestingthat all of the Albany Garage, Inc. employees who walked out on strike onFebruary 11, 1958, and who have not yet returned to work be reinstated ontheir jobs immediately.This offer to have the above referred to employees return to work is entirelyunconditional 66 The complaint and the amended complaint set forthcertain namesof employees which,it is alleged, "Respondent Company refused toreinstate...to their former or substan-tially equivalent positions of employment "The names and dates set forth are as follows :Philip Rudolph, February 20, 1958; Bruce Aiton, February 21, 1958; W. D.Ennis, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese letters were sent to each employee on strike on the date mentioned.Thestrike,which had begun on February 11, continued,and while the strike was beingconducted by the Unions, the employers started a recruitment program to enablethem to replace striking employees.On Sunday,February 16,the following adver-tisement appeared in The Albany Times-Union,a newspaper of general circulation:Albany Motor Parts is now acceptingapplications for the following jobs:4-parts warehousemen5-parts counter men2-parts shippers1-lead counter man2-parts receivers3-truckdriversI-parts receiver leadman1-lead truckdriverIt is our intention to permanently replace our employees who have not indi-catedby Tuesday, February14, their willingness to return to work.Make application toALBANY MOTOR PARTSAlbany4-8121Troy AS. 2-390028 HowardSt.,Albany, N.Y.A companion advertisement was run by Albany Garage,the only substantial differ-ence being the listing of jobs.C. Alleged acts of interference,restraint,and coercionThe allegations of the complaint to the effect that the Employers threatened theiremployees with loss of employee status for engaging in lawful strike activity,that they solicited individual strikers to return to work in derogation of the Unions'authority as their bargaining representative, permitted employees to meet on theRespondents' time and premises for the purpose of soliciting support for a decerti-fication petition, and permitted employees to collect money on the Respondents'time and premises for the purpose of financing said decertification petition andfurther, permitted employees to use the Respondent Company's bulletin board topublicize the decertification petition, have been carefully considered on the evidencein whole context.Approximately 10 days after the beginning of the strike or about February 20or 21, some 25 strikers appeared at the premises of Motor Parts and requestedreplacement.Andrews was aware that these men intended to apply for reinstate-ment (having been so advised by Donnelly, and Andrews on that day' havingtalked to Craig over the telephone).When the men called at the premises ofthe Company, Craig informed the men that he was glad to see them come back,that there would be no reprisals of any kind and that their status would be thesame, and according to Donnelly, "as if we were with the Union; as far as he wasconcerned, everything was the same, pay-wise and benefits and anything else "Donnelly then arranged a general meeting between management and the employees,including the strikers, this meeting being held on February 26, at the 28 HowardStreet premises.Craig,Huntington, generalmanager of Albany Garage, andVice President Jarrett of Motor iParts, with Attorney Murphy, were present torepresentmanagement.At thismeeting, in response to questions from the men,management advised them that the strikers already returned to work had thesame rights as they previously had held and that replacements at work had thesame rights as if they had been employed previously; the employees were assuredthat vacation pay, sick leave, and other conditions of employment would be con-tinued by the Company; it appears that management representatives were askedwhat the status of employees presently was with the Union, to which AttorneyMurphy replied that he could not furnish legal advice since he represented theEmployer and suggested that if the employees wanted to find out what their legalrights were, they should employ counsel of their own.Management representativesthen left the meeting.That meeting adjourned at about 4 p.m. Later in the day,Donnelly, together with another employee, went to the place of business of MotorApril 19, 1958Others listed under date of May 8, 1958, are these: Warren Simpson,Frank Hillenbrandt, Arthur, Miller, RudolphMostek,Frank Thomson, John Kramer,Emmet Jefferies, Andrew Davis, John Ryan, Robert Blair, Richard Carroll, Clint Strock,Oscar Barrett, Mel Vartigan, Ray Turtin, Rocco Guilianelli, William Overbaugb, CharlesWendland, and Francis DennisSome of these men were offered reinstatement and ac-cepted it, others refused work, and the remaining striking employees were put on apreferential list ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.431Parts on Railroad Avenue.The same representatives of the Company appearedthere; Craig told the employees there that he had met just with employees at AlbanyGarage and reported briefly what had transpired at that meeting; Donnelly testifiedthat Craig, in answer to one question among others, explained that where a strikerhad been replaced according to law the replacement had a permanent job.Thiswas a brief meeting.Thereafter Donnelly and several other employees went to thetruck shop in Menands where, at about 5 o'clock that afternoon, another meetingwas conducted, the same representatives of management being present.Again,after withdrawal of management representatives, the men employed at the truck shopconducted a meeting; subsequently, 12 men were elected to act as a committee forthe purpose of retaining counsel to advise them concerning their rights; thereafter,after receiving advice of counsel, it was decided that the employees would requestthe National Labor Relations Board to hold an election.?The letter, referred toin the first preceding footnote was posted on a bulletin board on the employers'premises by Donnelly, without permission from management.The Trial Examiner can find nothing reported to have been said by managementrepresentatives at the three meetings of February 26 which would constitute viola-tions of the Act.Nor does he find within the testimony of employees Ennis, Aiten,Mahar, or other witnesses a solid ground on which to find that the Company throughMurphy, Craig, Jarrett, or any other management representative solicited the returnof the strikers to work "in derogation of the Union's authority as their bargainingrepresentative."If anything, it seems clear enough that company representatives,in the climate of the Union's admission of defeat so far as the strike was concerned,management was doing nothing more than to advise a few strikers of availability ornonavailability of work, and as to those of them who had not yet been reinstated,what company policy was. They also made it clear that new employees hired duringthe strike would be retained.The General Counsel would have the Trial Examiner infer, from the fact thatDonnelly was so active in setting up the meetings on February 26, that Craig andMurphy were the instigators; that it was because of them that Donnelly and some ofhis friends caused Andrews to talk to Craig on February 20, and for Andrews totalk to Carlson on February 21; and that they supported the idea that counsel beretained and consulted by the so-called employee committee to result in the filingof a decertification petition.On the basis of the facts disclosed by the record herein,the Trial Examiner cannot go so far.Under date of June 21, Vice President Craig addressed a letter to W. D. Ennis asfollows:We hereby unconditionally offer to re-employ you on the job that you formerlyheld on the same terms and conditions.If you are interested in returning to work for us at this time, will you pleasecontact the writer immediately by letter, telephone, or in person?This form of letter was sent to others of the strikers mentioned in footnote 6Philip Rudolph returned to work July 28; Bruce Aiten returned to work June 12;William D. Ennis returned to work June 24; Arthur Miller, June 26; John Kramer,June 23; Andrew Davis, July 10; John Ryan, October 22; Melic Vartigan, June 26;and Francis Dennis, August 18.D. Alleged refusal to furnish financial dataThe question of the ability of Albany Garage to grant wage increases as requestedby the Unions was brought into direct focus at the first meeting after the parties hadinvoked the services of the New York State Board of Mediation.The Companyfurnished to representatives of the Unions the financial statement of Albany Garageas of December 31, 1957, together with a comparative sales and profit report for theperiod January i to December 31, 1957, which, the Company asserted without con-tradiction, satisfied its bank, its mortgagee, and Federal and State tax authorities.7A fiim of attorneys on March 10, addressed a letter to "Each Albany Garage, IncEmployee." in-which they undertook to advise the employees concerning their rights withrespect to negotiation of a new contract.This same firm had furnished a receipt datedMarch 8, as follows :This will acknowledge receipt of $746 cash paid us today by Lawrence Donnelly,MichaelEvanchick,Roy Fiackard,E J Mahar, William Moro and StanleyVanDenburgli on account of the retainer agreement, dated March 1, 1958, withAlbany Garage Inc 'a employees 432DECISIONSOF NATIONALLABOR RELATIONS BOARDRepresentatives of the Unions,without being too definite,asserted the need forfurther financial information to prove to them the validity of the position taken bythe Employers.Further, it was suggested or requested on behalf of the Unions thatauditors,whose services would be compensated for by the Union,be given accessto company books and records, and that their findings be submitted to an impartialarbitrator to determine the question of whether or not the Company was in a positionto grant increases in wages and other kindred benefits.The union demands in thisrespect were denied by company representatives.The Respondents say, and the evidence herein goes to establish,that they neverclaimed "inability to pay."They say that their position was, at all times,that itwould not be good business practice at the particular time negotiations were inprogress to increase their payrolls.A naked demand, without particulars,for further information to be acquired byoutside auditors and then their findings to be submitted and passed upon by anarbitrator,would seem to be an unreasonable request,in view of the prior negotia-tions between the parties.Management representatives had taken firm positionconcerning over-the-board wage increases and with respect to increases in jobclassifications.The Unions were just as positive in pressing their requests. So faras can be determined from the record,though, the Unions'representatives did notknow what could or would be determined by an examination of cost and expenseor profit and loss records kept.As emphasized by counsel for the Respondents, athearing and in brief, the same form of financial statement had been accepted duringnegotiations in prior years without question,and with no request for supplementalfinancial data to come from the current records ofAlbanyGarage. In substance, itwould seem that in the last negotiations between the parties,the chief representativesof each Union decided it might be best to engage in a sort of fishing expedition todetermine,if they could,what relative financial position existed as between AlbanyGarage and Motor Parts.The General Counsel asserts that the evidence herein establishes conclusivelythat the strike would not have occurred except for the refusal of the Employers togive the information demanded or grant the Unions the right to an independent auditof company records to determine the correctness of the Companies'position.Thisgoes too far;it is too close to compulsory arbitration,absent a request for specificinformation.Under the National Labor Relations Act, no party can demand as ofright and as a part of the collective-bargaining process, that another party yield itsrights to a third party.Concluding FindingsThe gravamen of this case is whether the refusal of the Respondents to furnishfurther financial data or to open its records to an auditor or accountant furnished bythe Unions constituted a refusal to bargain.Once this is decided,itwould seemthat all other questions are susceptible to correct answer.InN.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, 153-154, the Supreme Court heldthat each case must turn upon its particular facts, and the inquiring must always bewhether or not under the circumstances of the particular case the statutory obliga-tion to bargain in good faith has been met;that the Actdoes not require in everycase where economic inability is raised as an argument against increased wages, itautomatically follows that the employees are entitled to substantiating evidence.The Board, inB. L. Montague Company,116 NLRB 554, following the principle setforth inN L.R B. v. Truitt Mfg. Co., supra,agreed that it has a right to consider anemployer's refusal to give information about its financial status, and that a refusalto substantiate a claim of "inability to pay" may support a finding of a failure tobargain in good faith.As pointed out above,the Respondents in the instant case do not claim inabilityto pay; they say that under the circumstances existing as of the month of February,itwas not feasible to meet the demand for a general wage increase.Further, ashas been pointed out by the Trial Examiner,representatives of the Union did notspecify what information they wanted other than that furnished-it seems they feltjustified in a request to go on a fishing expedition.But such a demand as this cannotbe considered to be a reasonable one.InPine Industrial Workers, et al.,118 NLRB 1055,the Unions filed unfair laborpractices charges asserting that certain employers had violated the Act by refusingto supply, first,information relating to wages paid employees and second, informa-tion relating to production and sales.Itwas alleged further that by such refusaland thereafter refusing to agree to changes in employment conditions, there was arefusal to bargain in good faith.The Board found that the employers had violated ALBANY GARAGE, INC. AND ALBANY MOTOR PARTS, INC.433the Act by refusing to supply the information relating to wages, but dismissed thecomplaint insofar as the refusal to supply records regarding production and saleswere involved.The right of union representatives, during negotiations, to be furnished with wagedata, seems to be fully established .8Here, the Unions' representatives did not askfor wage data-they knew all they wanted to know in that regard, having had priorexperience in dealing with Albany Garage-all they wanted was a general across-the-board wage increase.Without saying that such further data as requested by the Unions' representativesshould never be furnished, the Trial Examiner says here, in the circumstances ofthis case as disclosed by the record, the refusal of the Respondents to furnish gen-erally figures in the form of all business records was justified, and did not violatethe duty to bargain in good faith.He so finds. CompareN.L.R.B. v. Truitt Mfg.Co., supra,withN.L.R.B. v. F. W. Woolworth Co.,352 U.S. 938.The Trial Examiner has expressly found that the strike of February 11 was aneconomic strike.He now expressly finds that the representatives of the Respondents,after being approached by Donnelly and others, as set forth above, did not engagein any act in contravention of Section 7 or Section 8 (a) (3) or (1) of the Act.Themeetings of February 26, and subsequent events, including retention of counsel bycertain of the strikers or employees, on the whole record, cannot be attributed toemployer activity, interference, encouragement, or support.Inferencesmay bedrawn in these respects, but they in whole case cannot support a finding of violationsof the Act .9On the basis of the foregoing findings of fact, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondents, Albany Garage, Inc., and Albany Motor Parts, Inc., are,and at all times material hereto have been, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Lodge No. 838, International Association of Machinists, AFL-CIO, and LocalNo. 895, International Brotherhood of Teamsters, are, and during the times materialhereto were, labor organizations within the meaning of Section 2(5) of the Act.3.The Respondents above named have not been and are not now in violationof the National Labor Relations Act, asamended, as alleged in the complaint herein.[Recommendations omitted from publication.]8 E g,N L R B. v. F. W. Woolworth Co.,352 U.S. 938, reversing 235 F. 2d 319 (C.A. 9,1956) ;N.L.R.B. v. Whitin Machine Works,217 F. 2d 593 (C.A. 4, 1954), cert. denied349 U.S 905 (19'55) ;Taylor Forge & Pipe Works v. N.L R B.,234 F. 2d 227 (CA. 7,1956) ;N.L R.B. v. Yawman & Erbe Manufacturing Co,,187 F. 2d 947 (C.A. 2, 1951)Boston-Herald Traveler Corporation v. N.L.R.B.,223 F. 2d 58 (C.A. 1, 1955).9 The Trial Examiner adopts the proposed findings furnished to him at his request bycounsel for the General Counsel, defining the appropriate bargaining units :(a)Heretofore and until on or about January 1, 1958, all garage and serviceemployees, including elevator operators, warehousemen, pickup and delivery drivers,porters,parts department employees, appliance department employees, apprenticemechanics and working foreman at the places of business of Albany Garage Inc. andAlbany Motor Parts Inc., exclusive of office clerical employees, professional employees,watchmen and guards, salesmen and all supervisors as defined in Section 2(11) ofthe Act, constituted a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.(b)From on or about January 1, 1958, all garage and service employees of AlbanyGarage, Inc., at the places of business of Albany Garage, including elevator operators,warehousemen, pickup and delivery drivers, porters, appliance department employees,apprentice mechanics and working foremen, exclusive of office clerical employees,professional employees, watchmen and guards, salesmen and all supervisors as definedin Section 2(11) of the Act, constituted a separate unit appropriate for the purposesof collective bargaining within the meaning of Section 9('b) of the Act.(c)From on or about January 1, 1958, all employees of Albany Motor Parts, Inc.,at the place of business of Motor Parts, exclusive of office clericals, professionalemployees, watchmen and guards, salesmen and all supervisors as defined in Section2(11) of the Act, constituted a separate 'unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.554461-60-vol. 126-29